Order entered October 16, 2013




                                                                   In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                        No. 05-13-01235-CR
                                                        No. 05-13-01237-CR

                                                   JOHN CLOUD, Appellant

                                                                      V.

                                            THE STATE OF TEXAS, Appellee

                                On Appeal from the 195th Judicial District Court
                                              Dallas County, Texas
                                Trial Court Cause Nos. F93-61603-N, F93-61604-N

                                                                ORDER
           The Court has before it appellant’s October 1, 2013 motion to take judicial notice. We

also have before us appellant’s October 11, 2013 motion to extend time to file his brief. The

documents before the Court reflect that the appeals are from the trial court’s August 26, 2013

order denying appellant’s motion for post-conviction DNA testing. Appellant is representing

himself in the appeals.1




1
  This is appellant’s third appeal from an order denying a motion for post-conviction DNA testing. The Court affirmed the trial court’s orders in
the two earlier sets of appeals. Cloud v. State, No. 05-07-01414-CR & 05-07-01415-CR (Tex. App.––Dallas Aug. 6, 2008, pet. ref’d) (not
designated for publication); Cloud v. State, No. 05-03-01146-CR & 05-03-01162-CR (Tex. App.––Dallas July 20, 2004, pet. ref’d) (not
designated for publication). The Court also affirmed appellant’s underlying convictions. Cloud v. State, No. 05-96-00732-CR & 05-96-00733-
CR (Tex. App.––Dallas May 8, 1998, pet. ref’d) (not designated for publication).
       We DENY appellant’s October 1, 2013 motion to take judicial notice. The Court will

review the trial court’s ruling based on the record before it. Any redacting of the copies of the

record appellant received from this Court was done in accordance with the Court’s procedure.

       We DENY as premature appellant’s October 11, 2013 motion to extend time to file his

brief. The clerk’s record has not yet been filed and is not due until October 25, 2013.

Appellant’s brief will be due thirty days after the clerk’s record is filed.

       We DIRECT the Clerk to transfer the clerk’s and reporter’s records that were filed in the

appeal of appellant’s underlying convictions, John Harry Cloud v. The State of Texas, Nos. 05-

96-00732-CR and 05-96-00733-CR, into the above appeals. We further DIRECT the Clerk to

file a copy of this order among the papers of cause nos. 05-96-00732-CR and 05-96-00733-CR.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Harry

Cloud, TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.

       We DIRECT the Clerk to send a copy of the order, by electronic transmission, to the

Dallas County District Attorney’s Office.

                                                       /s/     DAVID EVANS
                                                               JUSTICE